Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS TRUST DREYFUS HIGH YIELD FUND On January 16, 2014, Dreyfus High Yield Fund, a series of The Dreyfus/Laurel Funds Trust (the “Fund”), purchased 1,215 5.25% Senior Notes due 2022, issued by CBS Outdoor Americas Capital (CUSIP# 12505FAA9) (the "Notes") at a purchase price of $100.00 per Note. The Notes were purchased from Deutsche Bank Securities, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s members: Bofa Merrill Lynch Goldman, Sachs & Co. Citigroup Deutsche Bank Securities Morgan Stanley J.P. Morgan Wells Fargo Securities Accompanying this statement are materials made available to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at a Board meeting held on February 19-20, 2014. These materials include additional information about the terms of the transaction.
